Exhibit 10.1
 
 
SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (as the same may be amended, modified or supplemented
from time to time, the “Agreement”) is made and entered into as of January 25,
2011 (the “Effective Date”), by and between Green EnviroTech Holdings Corp., a
Nevada corporation (including its successors, the “Corporation”) and Jeffrey
Chartier (“JC”).


WHEREAS, JC is: the Corporation’s President; he serves on the Board of Directors
of the Corporation; and he holds 4,495,680 shares, of the Corporation’s
common  stock (“Common Stock”) (the “JC Shares”);


WHEREAS, the President wishes to resign, and the Corporation will accept such
resignation pursuant to the terms defined in this Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter contained, the parties hereto agree as follows:


1. Resignation.  The parties hereby agree that the employment arrangement
between JC and the Corporation pursuant to which JC serves as the President and
any other position with the Corporation is automatically and without further
action resigned from his duties as of the Effective Date. Except as expressly
provided in this Agreement, all rights and obligations of JC and the Corporation
with respect to JC’s employment with the Corporation are duly and effectively
ceased as of the Effective Date.  As of the Effective Date, JC resigns from the
Corporation’s Board of Directors.  After the Effective Date, JC agrees to
cooperate with the Corporation as is reasonably necessary to assist on
transitional and other issues.  As of the Effective Date, JC agrees that he
shall not represent to any third party that he is acting as an officer or
director of the Corporation.


2. Transfer of Administrator Rights.  As of the Effective Date, all
administrative authority rights held presently by JC shall be transferred to
Gary M. DeLaurentiis;


3. Lock up/ Leak out.   In consideration for JC’s agreement he agrees to a six
(6) month lock up of his 4,495,680 shares, and subsequent limited “leak-out”
selling of no more than the lower of: 1% of the issued and outstanding shares in
any 90 day period; or 100,000 shares in any 30 day period, the Company shall
issue, 50,000 shares of Common Stock (the “LL Transfer Shares”);


4.  Voting Rights.  As of the Effective Date, JC relinquishes all voting rights
to the JC shares, giving Gary M. DeLaurentiis the proxy to vote such shares, the
consideration for which shall be an issuance of 25,000 shares of Common Stock
(“Proxy Transfer Shares”).


5.  Right of First Refusal.  If JC intends to sell, assign, transfer, pledge,
hypothecate or otherwise dispose of any number of the JC shares, LL Transfer
Shares, Proxy Transfer Shares of Expense Reimbursement Shares (see paragraph
8)  he shall  send notice of such intention to the Corporation, which notice
shall fully identify the proposed transferee and the terms and conditions of the
transfer, shall contain a representation by JC that the proposed sale or
transfer is a bona fide transaction, and shall offer to sell all such JC Shares
to the Company at a 10% discount to the 20 day average closing price of the
Corporation’s Common Stock (the "Offer and the Offered Shares").  Upon receipt
of the Offer by the Corporation (the "Offer Date"), the Corporation shall have
the option for a period of seventy two (72) hours to elect to purchase all or
part of the Offered Shares.  If the Corporation does not elect to purchase the
Offered Shares within seventy two (72) hours following the Offer Date it shall
so notify JC not later than the expiration of the seventy two (72) hour period.
 
 
1

--------------------------------------------------------------------------------

 


6. Severance.  As severance pay, the Company shall issue, or cause the transfer
of 50,000 shares of Common Stock (the “Severance Shares”);


7. Benefits.  JC will not be eligible for any compensation or employer-sponsored
benefits after the Effective Date.


8. Expense Reimbursement.  JC’s outstanding expenses of approximately $30,000
shall be reimbursed as follows:  $10,000 payable over a ninety (90) day period:
$5,000 within thirty (30) days of the Effective Date )(on or before February 22,
2011);  $5,000 thirty (30) days thereafter (on or before March 21,2011);, and
the final payment of $10,000 thirty days thereafter (on or before April
21,2011), plus an issuance of 25,000 shares of Common Stock by the Corporation
(“Expense Reimbursement Shares”).


9. Corporation Property. JC represents warrants and covenants that he has
returned to the Corporation, or will return to the Corporation on or before the
Effective Date, all Corporation property including, but not limited to, credit
cards, cash cards, banking information, computers, telecommunications equipment
and keys.


10.  Representations by and Covenants of JC.  JC hereby represents and warrants
to the Corporation that:


a. As of the Effective Date, JC shall beneficially own 4,645,680 shares of the
Corporation’s Common Stock (4,495,680, along with the LL Transfer Shares, Proxy
Transfer Shares, Severance Shares and Expense Reimbursement Shares).  A total of
4,495,680 of such shares shall be subject to the Lock-Up/ Leak-Out defined in
Section 3.


b. As of the Effective Date and the Corporation will have 63,566,758 shares of
Common Stock issued and outstanding (including the Severance Shares and the
Expense Reimbursement Shares).


c. All shares of issued and outstanding Common Stock are validly issued, fully
paid and nonassessable.


d. All issuances of Common Stock by the Corporation have been made in accordance
with applicable federal securities laws and the state securities laws of the
given states in which the securities were offered and/or sold.  Accordingly, the
Corporation will not be subject to contingent liabilities which could include,
without limitation, (i) rescission obligations and/or other liabilities for
damages to purchasers of Common Stock who resided in the States where the Common
Stock was offered and/or sold; and/or (ii) punitive damages, fines, penalties
and/or other sanctions which might be imposed in connection with any enforcement
actions brought by any such regulatory authorities of the States where the
Common Stock was offered and/or sold.


e. The Corporation has filed all reports required to be filed by it under the
Securities Act of 1933, as amended (the “Securities Act”), and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a) or Section 15(d) of the Exchange Act (the foregoing materials,
including the exhibits thereto, being collectively referred to herein as the
“SEC Reports”).  As of their respective dates,  the SEC Reports complied as to
form in all material respects with the requirements of the Securities Act and
the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;
 
 
2

--------------------------------------------------------------------------------

 


11. [INTENTIONALLY OMITTED]
 
12. Mutual Non-Disparagement.  JC solely on behalf of himself and his estate,
and the Corporation, for itself and on behalf of its officers, directors,
partners, managers, members, employees, agents, and attorneys, with regard to JC
and his employment with the Corporation and his service to the Corporation,
expressly acknowledge, agree, and covenant that they will not make any
statements, comments, or communications that could constitute disparagement of
one another or that may be considered to be derogatory or detrimental to the
good name or business reputation of one another.


13. Release. In exchange for the consideration provided for in this Agreement,
JC irrevocably and unconditionally releases the Company, its predecessors,
parents, subsidiaries, affiliates, and past, present and future officers,
directors, agents, consultants, employees, representatives, and insurers, as
applicable, together with all successors and assigns of any of the foregoing
(collectively, the “Releasees”), of and from all Claims, demands, actions,
causes of action, rights of action, contracts, controversies, covenants,
obligations, agreements, damages, penalties, interest, fees, expenses, costs,
remedies, reckonings, extents, responsibilities, liabilities, suits, and
proceedings of whatsoever kind, nature, or description, direct or indirect,
vested or contingent, known or unknown, suspected or unsuspected, in contract,
tort, law, equity, or otherwise, under the laws of any jurisdiction, that the JC
or his predecessors, legal representatives, successors or assigns, ever had, now
has, or hereafter can, shall, or may have, against the Releasees, as set forth
above, jointly or severally, for, upon, or by reason of any matter, cause, or
thing whatsoever from the beginning of the world through, and including, the
date of this Agreement (“Claims”).


Such release includes, but is not limited to, the violation of any express or
implied contract; any federal, state or local laws, restricting an employer’s
right to terminate employees, or otherwise regulating employment; workers
compensation, wage and hour, or other employee relations statutes, executive
orders, ordinance, or regulations, including any rights or Claims under Title
VII of the Civil Rights Act of 1964, as amended the Civil Rights Act of 1991,
the Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
Family and Medical Leave Act of 1993, the Civil Rights Act of 1866, the Employee
Retirement Income Security Act of 1974, the Age Discrimination in Employment Act
of 1967 (“ADEA”) (29 U.S.C. § 626, as amended), the Fair Labor Standards Act,
the WARN Act, or any state or local laws covering the same subject matter; tort
(including, without limitation, negligent conduct, invasion of privacy and
defamation); any federal, state, or local laws providing recourse for
retaliation, wrongful discharge, dismissal or other obligations arising out of
public policy, physical or personal injury, fraud, negligent misrepresentations,
and similar or related Claims. The laws referred to in this section include
statutes, regulations, other administrative guidance, and common law doctrines.
Any and all Claims and/or disputes arising out of or relating to any of the
foregoing shall be, and are, finally compromised, released and settled.
 
Notwithstanding the foregoing, this release does not include JC’s right to
enforce the terms of this Agreement.  JC understands that this Agreement
releases Claims that he may not know about. This is JC’s knowing and voluntary
intent, even though JC recognizes that someday he might learn that some or all
of the facts that he currently believes to be true are untrue and even though he
might then regret having signed this Agreement.
 
Except to enforce this Agreement, JC agrees that he will not pursue, file or
assert or permit to be pursued, filed or asserted any civil action, suit or
legal proceeding seeking equitable or monetary relief (nor will he seek or in
any way obtain or accept any such relief in any civil action, suit or legal
proceeding) in connection with any matter concerning his employment relationship
with the Corporation and/or the termination thereof with respect to all of the
Claims released herein arising from the beginning of the world up to and
including the date of execution of this Agreement (whether known or unknown to
him and including any continuing effects of any acts or practices prior to the
date of execution of this Agreement). Except for the payments and benefits set
forth herein, JC acknowledges that he has been paid all wages and other amounts
due to him and that he is not entitled to any other payments or benefits of any
kind.
 
If JC should bring any action arising out of the subject matter covered by this
Agreement, except to enforce this Agreement, he understands and recognizes that
he will, at the option of the Company, be considered in breach of this Agreement
and shall be required to immediately return any and all funds received pursuant
to this Agreement.  Furthermore, if the Corporation should prevail concerning
any or all of the issues so presented, JC shall pay to the Corporation all of
the costs and expenses of defense, including attorney’s fees.
 
 
3

--------------------------------------------------------------------------------

 
 
14. Confidentiality. The parties hereto agree that the terms and conditions of
this Agreement are confidential and further agree that they shall not divulge
the terms of this Agreement to third parties generally, except as required by
applicable law or to enforce this Agreement or to defend against a claim related
thereto; provided, however, that the parties may reveal such terms to their
respective accountants, legal counsel and other professional advisors. In the
event this covenant of confidentiality is breached, the Corporation and JC may
pursue legal remedies for any damage arising from a breach of this Section 14.
The parties agree that any press release or other public disclosure relating to
the contents of this Agreement shall be mutually acceptable to both parties
hereto. Notwithstanding the foregoing, the Corporation shall be under no
obligation to reach agreement with JC on the contents of any such public
announcement or disclosure required by applicable law, rule or regulation,
including, but not limited to, any public announcement or disclosure required by
federal or state securities laws, rules or regulations.  Notwithstanding
anything provided elsewhere in this Section 14, the parties may make any
disclosure required by law, subpoena, regulation or governing authority,
including disclosure required by a self-regulatory organization such as the
Financial Industry Regulatory Authority (“FINRA”) or the Securities and Exchange
Commission (the “SEC”) and to their respective lawyers and accountants.  JC
hereby authorizes the Corporation to disclose the terms and conditions of this
Agreement in any filings it makes with the SEC and authorizes the Corporation to
file this Agreement as an exhibit to any filings it makes with the SEC.


15. Cooperation.


a.   JC agrees to give reasonable cooperation, at the Corporation's request, in
any pending or future litigation, regulatory proceeding or arbitration brought
against the Corporation or any of its affiliates and in any investigation the
Corporation or any of its affiliates may conduct. The Corporation shall
reimburse JC for all expenses reasonably incurred by him in compliance with this
Section 15(a) but shall not reimburse JC for his time spent in compliance with
this Section 15(a).  Furthermore, JC agrees, in the event he receives a court or
administrative order, subpoena, request for interview or similar demand
regarding the Corporation, including, but not limited to, from a regulatory or
law enforcement agency, he shall, except to the extent he is advised not to do
so by his legal counsel, immediately inform the Corporation in writing of his
receipt of such subpoena request or similar demand.


b. The Corporation agrees to cause its employees, officers, directors, agents
and other representatives to give reasonable cooperation, at JC’s request, in
any threatened, pending or completed action, suit or proceeding (whether civil,
criminal, administrative, formal or informal investigative or other), whether
instituted by the any governmental agency, FINRA, the New York Stock Exchange,
SEC, stockholder of the Corporation, or any other party, or any inquiry or
investigation that JC  in good faith believes might lead to the institution of
any such action, suit or proceeding brought against JC.


16. Acknowledgement of Consideration. JC  acknowledges that the only
consideration that he has received for executing this Agreement is the
consideration set forth in this Agreement and that no other promise, inducement,
threat, agreement or understanding of any kind or description has been made with
or to JC by the Corporation to cause him to agree to the terms of this
Agreement.  JC acknowledges that other than as specifically set forth herein he
has no Claims for money due from the Corporation.
 
 
4

--------------------------------------------------------------------------------

 


17. Notices.  All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service if served personally on the party to whom notice is to be
given; (ii) on the day of transmission if sent via facsimile transmission to the
facsimile number given below, and telephonic confirmation of receipt is obtained
promptly after completion of transmission; (iii) on the day after delivery to
Federal Express or similar overnight courier or the Express Mail service
maintained by the United States Postal Service; or (iv) on the fifth (5th) day
after mailing, if mailed to the party to whom notice is to be given, by first
class mail, registered or certified, postage prepaid and properly addressed, to
the party as follows:




If to the Corporation to:


Attn:  Gary M. DeLaurentiis
Phone:  209-863-9000
Fax: 209-863-9900


With a copy to:


Andrea Cataneo, Esq.
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Phone: (212) 930-9700
Fax: (212) 039-9725


 
 
If to Jeffrey Chartier
227 Mott Street, Apt South Suite
New York, NY 10013


 
 
or at such other place as may be designated by a party in writing by like
notice.


18. Further Assurances  Each of the parties hereto shall execute and deliver any
and all additional papers, documents, and other assurances, and shall do any and
all acts and things reasonably necessary in connection with the performance of
their obligations hereunder and to carry out the intent of the parties hereto.
 
 
5

--------------------------------------------------------------------------------

 


19. Headings The section headings contained herein are for convenience only and
shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.


20. Counterparts.  This Agreement may be executed in counterparts, it being
understood that such counterparts, taken together, shall constitute but one and
the same agreement.  A facsimile signature shall constitute an original
signature.


21. Governing Law, Venue, Waiver of Jury Trial   This Agreement shall be
governed by and construed solely and exclusively under and pursuant to the laws
of the State of California as applied to agreements among California residents
entered into and to be performed entirely within California.  Each of the
parties hereto expressly and irrevocably (1) agrees that any legal suit, action
or proceeding arising out of or relating to this Agreement will be instituted
exclusively in the California State Superior Court, or in the United States
District Court in the appropriate local district to Gary M. DeLaurentiis
(2) waives any objection they may have now or hereafter to the venue of any such
suit, action or proceeding, and (3)  consents to the jurisdiction of either the
California Superior State Court, or the United States District Court for the
appropriate district in CA in any such suit, action or proceeding.  The Parties
agree, however, that should any dispute arise in the administration of this
Agreement, that the dispute shall be resolved through arbitration under the
rules of the American Arbitration Association, with its location in California.
 




22. Entire Agreement   This Agreement sets forth the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings among the parties pertaining to the subject matter
hereof, whether oral, implied or written.  There are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth or incorporated herein.


23. Interpretation. The division of this Agreement into Sections, and
subsections and the insertion of headings are for convenience of reference only
and will not affect its construction or interpretation. Terms of gender will be
deemed interchangeable, as will singular and plural terms, in each case, unless
the context otherwise requires.


24. No Amendment/Waiver.  This Agreement may not be amended or modified in any
manner nor may any of its provisions be waived except by written amendment
executed by the parties expressly indicating the parties’ intention to so amend
or modify this Agreement.  Any such amendment, modification or waiver shall be
effective only in the specific instance and for the purpose for which it was
given.


25. Non-Assignability.  The obligations of JC and the Corporation hereunder are
personal and may not be assigned or transferred in any manner whatsoever, nor
are such obligations subject to involuntary alienation, assignment or transfer.
 
 
6

--------------------------------------------------------------------------------

 


26. Severability.  The various Sections of this Agreement are severable, and if
any Sections or an identifiable part thereof is held to be invalid or
unenforceable by any court of competent jurisdiction, then such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining Sections or identifiable parts thereof in this Agreement, and the
parties hereto agree that the portion so held invalid, unenforceable or void
shall, if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement, to the extent required for the purposes of the
validity and enforcement hereof.


27. No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.


28. Third Party Beneficiaries.   JC’s estate and heirs are intended third party
beneficiaries of JC’ rights and the Corporation’s obligations hereunder.


29.  Fee Tail.  In the event that any financing closes with any of the sources
listed on Schedule A, JC shall receive, through his brokerage firm, up to 5%
commission in cash immediately upon closing, to be negotiated with the Company,
for a three (3) years.


 
30.  Binding Effect. This Agreement will be deemed binding and effective
immediately upon its execution by JC; provided, however, that in accordance with
the ADEA, JC’s waiver of ADEA Claims under this Agreement is subject to the
following: JC may consider the terms of his waiver of Claims under the ADEA for
seven (7) days before signing it and may consult legal counsel if JC so desires.
JC may revoke his waiver of Claims under the ADEA within seven (7) days of the
day he executes this Agreement. JC’s waiver of Claims under the ADEA will not
become effective until the eighth (8th) day following JC’s signing of this
Agreement. JC may revoke his waiver of ADEA Claims under this Agreement by
delivering written notice of his revocation, via facsimile and overnight mail,
before the end of the seventh (7th) day following JC’s signing of this Agreement
to: Andrea Cataneo at Sichenzia Ross Friedman Ference LLP(fax: 212
930-9700).  In the event that JC revokes his waiver of ADEA Claims under this
Agreement prior to the eighth (8th) day after signing it, the remaining portions
of this Agreement shall remain in full force in effect, except that the
obligation of the Corporation to provide the payments and benefits set forth
in  Sections 3-8 of this Agreement shall be null and void. JC further
understands that if JC does not revoke the ADEA waiver in this Agreement within
seven (7) days after signing this Agreement, his waiver of ADEA Claims will be
final, binding, enforceable, and irrevocable.
 
EMPLOYEE UNDERSTANDS THAT FOR ALL PURPOSES OTHER THAN HIS WAIVER OF CLAIMS UNDER
THE ADEA, THIS AGREEMENT WILL BE FINAL, EFFECTIVE, BINDING, AND IRREVOCABLE
IMMEDIATELY UPON ITS EXECUTION.
 
31. Acknowledgement.     JC acknowledges that he: (a) has carefully read this
Agreement in its entirety; (b) has been presented with the opportunity to
consider it for at least three  (3) days; (c) has been advised to consult and
has been provided with an opportunity to consult with legal counsel of his
choosing in connection with this Agreement; (d) fully understands the
significance of all of the terms and conditions of this Agreement and has
discussed them with his independent legal counsel or has been provided with a
reasonable opportunity to do so; (e) has had answered to his satisfaction any
questions asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) is signing this Agreement voluntarily and
of his own free will and agrees to abide by all the terms and conditions
contained herein.
 


 


[SIGNATURE PAGE FOLLOWS]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

 
GREEN ENVIROTECH HOLDINGS CORP INC.
         
 
By:
/s/ Gary DeLaurentiis     Name: Gary DeLaurentiis     Title: Chief Executive
Officer               /s/ Jeffrey Chartier       Jeffrey Chartier  


 

 






















 
8

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A


1.  
Any funding resulting from Alan Stone conferences or Alan Stone directly;

2.  
Kodiak Capital;

3.  
Status Group International Corporation;

4.  
Legend Securities, Inc.

5.  
Canaccord Capital Corp.

6.  
MUNC Media, Inc.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9